DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on July 25, 2022 has been entered. Claims 1, 2, and 5-7 remain pending in the application. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO2014/199152 (provided by Applicant on the IDS filed October 14, 2020) to Hitoshi et al., hereinafter referred to as Hitoshi, in view of WO2010121940 (see English language translation provided with the final Office action mailed January 3, 2022) to Schechinger et al., hereinafter referred to as Schechinger, and in further view of US 5,678,421 to Maynard et al., hereinafter referred to as Maynard.
In reference to claim 1, Hitoshi, Schechinger, and Maynard disclose the claimed invention.
Hitoshi discloses a refrigerator (1, see figure 2) comprising:
a main body (2);
a storage compartment (3) formed in the main body and having an open front side;
a door (8a/8b) provided to open and close the storage compartment;
an evaporator (33) provided to generate cold air;
a rear duct (29) including a first guide passage (15) configured to guide the cold air generated in the evaporator (33) and multiple cooling discharge ports (17, see figure 3a) through which the cold air is discharged from the first guide passage (15) to an inside of the storage compartment (3) to cool the storage compartment;
an upper duct (20a) including a second guide passage coupled with the first guide passage (15, see figure 2) and an air curtain discharge port (21) through which the cold air is discharged from the second guide passage (20) to a front opening of the storage compartment (3) to form an air curtain at the front opening of the storage compartment; and
a blade (24) provided to close or open the air curtain discharge port (21).
Hitoshi fails to disclose the second guide passage having a section in which a cross-sectional area gradually increases from an inlet of the second guide passage toward an outlet of the second guide passage, nor wherein the first guide passage includes a first section extending downstream from an inlet of the first guide passage and a second section downstream of the first section in an airflow direction, the first section having a uniform cross-sectional area, the second section having a cross-sectional area that increases in the airflow direction, the first section having at least one of the cooling discharge ports.
Schechinger teaches that in the art of refrigerators distributing air to a front portion of a storage chamber, that it is a known method to provide the upper passage (analogous to the second guide passage of Hitoshi) such that the second guide passage (13) has a section in which a cross-sectional area gradually increases from an inlet (18) of the second guide passage (13)  toward an outlet (14) of the second guide passage (13), see figure 2. This is strong evidence that modifying  as claimed would produce predictable result (e.g. provide even air flow to the entire width of the cabinet). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hitoshi by Schechinger such that  the second guide passage having a section in which a cross-sectional area gradually increases from an inlet of the second guide passage toward an outlet of the second guide passage, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing even air flow to the entire width of the cabinet.
Maynard, figure 4, teaches that it is known in the art of refrigerators to provide a rear duct (78, corresponding to the first guide passage 15 of Hitoshi) such that the first guide passage (78) includes a first section (between 74 and 76) extending downstream from an inlet (at 98 as seen in figure 1) of the first guide passage and a second section (between 74a and 76a) downstream of the first section in an airflow direction (see figure 4), the first section (between 74 and 76) having a uniform cross-sectional area (see figure 4), the second section (between 74a and 76a) having a cross-sectional area that increases in the airflow direction (see figure 4), the first section (between 74 and 76) having at least one cooling discharge ports (82, see figure 4). This is strong evidence that modifying Hiroshi as claimed would produce predictable result (e.g. to provide an equalized flow of cold air over the inner back panel, see column 5 lines 5-9). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify by Hiroshi such that the rear duct (29) included the first guide passage includes a first section extending downstream from an inlet of the first guide passage and a second section downstream of the first section in an airflow direction, the first section having a uniform cross-sectional area, the second section having a cross-sectional area that increases in the airflow direction, the first section having at least one of the cooling discharge ports, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of providing an equalized flow of cold air over the inner back panel.
In reference to claim 2, Hitoshi, Schechinger, and Maynard disclose the claimed invention.
Hitoski discloses the blade is configured to be rotated to a first position for opening the air curtain discharge port when the door is opened (see figure 6), a second position for closing the air curtain discharge port when the door is closed (see figure 5a), or a third position for opening the air curtain discharge port at an opening degree larger than an opening degree in the first position for the cold air discharged through the air curtain discharge port to be directed to a rear surface of the door (see figure 7a).
In reference to claim 5, Hitoshi, Schechinger, and Maynard disclose the claimed invention.
Schechinger teaches the outlet (14) of the second guide passage has a cross-sectional area larger than a cross-section area of the inlet (18) of the first guide passage, see figure 2. Accordingly, when modifying Hitoshi by Schechinger supra, the modification would also include the claimed feature.
In reference to claim 6, Hitoshi, Schechinger, and Maynard disclose the claimed invention.
Hitoski discloses a blower fan (27) configured to guide the cold air generated in the evaporator to the first guide passage and the second guide passage (20a), wherein the blower fan (27) allows the cold air to be discharged through the cooling discharge ports (17) when the air curtain discharge port is closed, and allows the cold air to be discharged through the air curtain discharge port (21) when the air curtain discharge port is opened.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hitoshi,  Schechinger, and Maynard as applied to claim 1 supra, and in further view of JP2005-77008 to Kondo et al., hereinafter referred to as Kondo (see English language translation provided with the final Office action mailed January 3, 2022).
In reference to claim 7, Hitoshi, Schechinger, Maynard, and Kondo disclose the claimed invention.
Hitoshi  fails to disclose the blower fan is configured to: rotate at a first speed in a storage cooling mode in which the blade closes the air curtain discharge port, and rotate at a second speed faster than the first speed in an air curtain mode in which the blade opens the air curtain discharge port to increase an amount of the cold air being discharged through the air curtain discharge port.
However, Kondo teaches that in the art of air curtain refrigerators, that it is a known method to provide a blower fan (12) is configured to rotate at a first speed in a storage cooling mode, and rotate at a second speed faster than the first speed in an air curtain mode to increase an amount of the cold air being discharged through the air curtain discharge port (see underlined section of page 4). Here Kondo teaches that this allow the cold air circulates uniformly in the refrigerator compartment even when the cross flow fan 12 is operated. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Hitoski by such that the rotation speed of the fan is set to be smaller than that at the time of forming the air curtain such that the blower fan is configured to: rotate at a first speed in a storage cooling mode in which the blade closes the air curtain discharge port, and rotate at a second speed faster than the first speed in an air curtain mode in which the blade opens the air curtain discharge port to increase an amount of the cold air being discharged through the air curtain discharge port in order to advantageously circulate the cold air within the refrigerator uniformly.


Response to Arguments
Applicant’s arguments, see page 6, filed July 25, 2022, with respect to the rejection(s) of claims 1, 2, and 5-7 under 35 USC 1039a) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maynard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763